Case: 1:19-cv-01610 Document #: 50-9 Filed: 04/18/19 Page 1 of 7 PageID #:261




                     Exhibit B
      Case: 1:19-cv-01610 Document #: 50-9 Filed: 04/18/19 Page 2 of 7 PageID #:262




                    Marc M. Seltzer
                    Partner
                    Los Angeles
                    (310) 789-3102
                    mseltzer@susmangodfrey.com



Overview

Marc Seltzer has practiced law for more than forty-five years, litigating complex cases in state and federal
courts throughout the United States. Before joining Susman Godfrey, he was a principal in the law firm of
Corinblit & Seltzer, a Professional Corporation. Marc Seltzer’s relationship with the lawyers of Susman
Godfrey began in the late 1970’s, when he worked with Steve Susman on the Corrugated
Container antitrust case. In the ensuing years, Mr. Seltzer joined forces with Susman Godfrey on a
number of other cases. In February 1998, Marc Seltzer became a partner of the firm, and opened the
firm’s Los Angeles office. Since then, the firm’s Los Angeles office has become one of the leading
litigation boutiques in California.


Marc Seltzer’s involvement in nationally prominent litigation began in the mid-1970’s, when he was tapped
by Jack Corinblit to work on the massive Equity Funding securities litigation. That case consisted of more
than 100 consolidated class and individual cases, and was settled in 1976 for over $60 million, then the
largest recovery ever achieved in a securities fraud class action. See In re Equity Funding Corp. of
America Securities Litigation, 438 F. Supp. 1303 (C.D. Cal. 1977). Later, in the 1980’s, Mr. Seltzer was
appointed by the Los Angeles federal court to serve as sole lead counsel to represent the plaintiff class in
the ZZZZ Best securities fraud case. The ZZZZ Best fraud was described by the United States Attorney
for the Central District of California as “the most massive and elaborate securities fraud perpetrated on the
West Coast in over a decade,” harking back to the Equity Funding case. The case resulted in several
important published decisions sustaining plaintiffs’ claims. See In re ZZZZ Best Securities Litigation, 864
F. Supp. 960 (C.D. Cal. 1994).


Since joining the firm, Mr. Seltzer has continued to represent both plaintiffs and defendants in a wide
variety of high stakes cases. Among other prominent cases, Mr. Seltzer served as co-trial counsel with
Steve Susman in representing Frank McCourt in his marital property litigation with his former wife which
involved competing claims to ownership of the Los Angeles Dodgers. In 2015, Mr. Seltzer successfully
argued the appeal taken by Ms. McCourt from the order denying her motion to set aside the settlement
reached in that case.


In the In re Toyota Motor Corp. Unintended Acceleration Marketing, Sales Practices, and Products
Liability Litigation, Marc Seltzer was appointed by the Court to serve as one of the co-lead counsel for the
economic loss class action plaintiffs. After three years of hard fought litigation, an historic settlement was
reached valued by the Court at approximately $1.6 billion, with the class receiving net benefits valued at
approximately $1.4 billion.


Mr. Seltzer is currently leading Susman Godfrey’s efforts as one of co-lead counsel for plaintiffs in In re
Automotive Parts Antitrust Litigation, pending in the Detroit federal court. The United States Department
                                               Page 1 of 6 pages
      Case: 1:19-cv-01610 Document #: 50-9 Filed: 04/18/19 Page 3 of 7 PageID #:263
of Justice has called the cartels that are the subject of this litigation the largest group of price-fixing
conspiracies ever uncovered. The cases have been partially settled for more than a billion dollars.


In 2018, Seltzer was named one of thirty “Top Plaintiffs Lawyers” and one of the “Top 100 Lawyers” in
California by the Los Angeles Daily Journal. Seltzer was honored twice in late 2017 for his ground-
breaking antitrust work. In December, 2017, Seltzer was named an “Competition MVP” by Law360 and
in September 2017, Seltzer was named a “Giant Slayer” by The Recorder (ALM Publication). These
recognition were in large part due to his leadership roles in In re: Auto Parts and In re Animation Workers
Antitrust Litigation, the latter in which Seltzer took on the world’s largest animation companies, including
Disney, Pixar, Lucasfilm Ltd., Dreamworks and Sony, on behalf of animation employees and recovered
nearly $170 million.


In December 2013, Mr. Seltzer was named to Law360’s annual list of legal “MVPs.” He was one of just
three attorneys in the nation selected by Law360 for recognition in the Class Action category. He has also
been named to the International Who’s Who of Competition Lawyers & Economists. Nominees were
selected by Global Competition Review based upon “comprehensive, independent survey work with both
general counsel and private practice lawyers worldwide.” Seltzer has been named to this list many times,
most recently in 2018.


Additionally, Mr. Seltzer’s many significant class action achievements helped secure Susman Godfrey’s
recognition as Law360’s “Class Action Group of the Year” in 2017 and 2018.


Over his many years of practice, Mr. Seltzer has also represented defendants in antitrust, securities,
copyright, trademark, trade secret, unfair competition, class action and other complex litigation.


Mr. Seltzer has also been recognized for his service to the legal community.




Education
University of California at Berkeley (B.A., 1969)
UCLA School of Law (J.D., 1972)




Honors and Distinctions
Selected as one of the Top 100 Lawyers in California in 2018 by The Los Angeles Daily Journal
Selected as one of the 30 Top Plaintiff Lawyers in all of California in 2018 by The Los Angeles Daily
Journal
Recognized by Chambers U.S. for Litigation: General Commercial (California, 2018)
Named a “Leading Lawyers” for “Antitrust – Civil litigation/Class Actions – Plaintiff” by The Legal 500
(2018)
Recipient, 2012 Jewish Federation of Los Angeles’ Bruce I. Hochman-Maimonides Torch of Justice Award
Recipient, 2004 American ORT Jurisprudence Award
Named a “Super Lawyer” by Southern California Law & Politics magazine (2004-2019, Thomson Reuters)
Named one of Law Dragon’s 500 Leading Plaintiff’s Lawyers (2007)
Named one of Law Dragon’s 100 Lawyers You Need To Know in Securities Litigation (2008)
Named a “Class Action MVP” by Law360 (2013)
Named a Litigation Star by Benchmark Litigation (2014 – 2017)
Ranked by Martindale-Hubble as an AV Preeminent Lawyer (2017 – 2019)

                                                Page 2 of 6 pages
      Case: 1:19-cv-01610 Document #: 50-9 Filed: 04/18/19 Page 4 of 7 PageID #:264
Selected as one of the 30 Top Plaintiff Lawyers in all of California in 2016 by The Los Angeles Daily
Journal
Named by US News as one of the Best Lawyers in America for Commercial Litigation and Litigation –
Securities (Los Angeles, 2016-2019, Woodward-White, Inc.)
Named a “Giant Slayer” by The Recorder (2017, ALM Publication)
Named a “Competition MVP” by Law360 (2017)
Named to the Global Competition Review’s Who’s Who Legal: Competition – a guide to the world’s
leading competition lawyers and economists (2018, 2019).




Books and Articles
Co-author, California Federal Civil Rules (LexisNexis 2017)
Co-author, California State Antitrust and Unfair Competition Law (Matthew Bender & Co. 2014), published
by the Antitrust and Unfair Competition Law Section, State Bar of California
“Choosing Between Class and Derivative Actions,” published in Second Annual Institute, Class and
Derivative Litigation in the 1990’s — The New Frontier (Prentice Hall Law & Bus. 1991); and the same
topic for subsequent Annual Institutes
“Measures of Damages in Private Actions for Violations of the Federal Securities Laws: The Basic Rules
and Selected Problems,” published in Securities Litigation 1990 (PLI 1990)
“Shareholders’ Derivative Suits in Contests for Corporate Control,” published in Securities Litigation 1986:
Prosecution and Defense Strategies (PLI 1986)




Professional Associations and Memberships
Past Vice-Chair of the Executive Committee, Antitrust and Unfair Competition Law Section, State Bar of
California
Past President and current member of the Board of Directors of the Ninth Judicial Circuit Historical Society
Past President and current member of the Board of Directors of the Legal Aid Foundation of Los Angeles
Life Member of the American Law Institute
Member, Advisory Board of the American Antitrust Institute
Member, The Chancery Club
Member, Board of Directors of the American Constitution Society for Law and Policy
Member, Board of Directors of the National Equal Justice Library
Member, Board of Directors, American Friends of Hebrew University, Western Region
Member, Board of Trustees of the Lawyers Committee for Civil Rights Under Law
Member, Board of Directors of the Friends of the Los Angeles County Law Library
Life Fellow of the American Bar Foundation
Member, American Bar Association (and its Business Law, Antitrust Law, Torts and Insurance Law, and
Litigation Sections)
Member, Board of Counselors for Equal Justice Works




Notable Representation

In re: Libor-Based Financial Instruments Antitrust Litigation, Susman Godfrey serves as court-appointed
co-lead counsel in this consolidated antitrust proceeding arising out of the LIBOR scandal. Seltzer is one
of most senior members of the Susman Godfrey trial team in this litigation. Susman Godfrey represents
the over-the-counter direct purchaser class, which was certified by the Court in 2018- the only one of
several proposed classes to receive certification. Recent agreements with several defendants have
brought settlements to date to nearly $600 million. Each of the settling defendants has also agreed to


                                              Page 3 of 6 pages
      Case: 1:19-cv-01610 Document #: 50-9 Filed: 04/18/19 Page 5 of 7 PageID #:265
cooperate in the ongoing litigation against the remaining non-settling defendants.


In re Animation Workers Antitrust Litigation, consolidated class actions filed in San Jose federal court on
behalf of animation workers who were allegedly subject to wage suppression as a result of “no poaching”
agreements by their employers. Marc Seltzer and the firm were appointed to serve as co-lead counsel for
the plaintiffs. Over $168 million in settlements, before fees and expenses, were secured for the benefit of
the class. Seltzer was named a “Giant Slayer” by The Recorder (2017, ALM Publication) for his work on
this case.


In re Korean Air Lines Co., Ltd. Antitrust Litigation, consisting of more than eighty consolidated antitrust
class action cases pending in the Los Angeles federal court. Marc Seltzer was appointed by the Los
Angeles federal court to serve as one of the co-lead counsel for the class. Plaintiffs alleged that the two
airline company defendants conspired to fix the prices of tickets for travel between the United States and
Korea. The case was settled for $86 million in cash and travel vouchers, with the class receiving
approximately $60 million.


Schulein, et al. v. Petroleum Development Corp., et al., a case in which Marc Seltzer served as lead
counsel for the plaintiffs in a class action brought in Santa Ana federal court on behalf of more than 7000
limited partners who invested in 12 oil and gas limited partnerships. Plaintiffs alleged the defendants
made false and misleading statements and omitted material information regarding the value of the
partnerships in proxy statements used to solicit votes in favor of mergers that cashed the plaintiffs out of
their investments. After three years of hard fought litigation, the case was settled on the eve of trial for
$37.5 million, with the class receiving approximately $24 million.

In re Structured Settlement Litigation, a series of consolidated class actions were brought in the Los
Angeles Superior Court in which Marc Seltzer served as one of the lead counsel for the plaintiffs. The
plaintiffs were parties to structured settlements that resolved their personal injury and wrongful death
cases. They were victimized years later by the alleged fraudulent conversion of U.S. Treasury bonds
backing their settlements. The litigation was settled for approximately $130 million. More than $100
million was distributed to the class.
McGuire v. Dendreon Corp., consolidated securities fraud class action cases filed in Seattle federal court
in which Marc Seltzer was appointed by the Court to serve as lead counsel for the class. Plaintiffs alleged
that defendants had made false and misleading statements about a new drug that the company planned
to sell. The case was settled for $16.5 million, with the class receiving approximately $12 million.
Clark v. AdvanceMe, Inc., a class action brought in Los Angeles federal court challenging financial
arrangements with retail merchants under California’s laws against usury. Marc Seltzer served as lead
counsel for the class. The case was settled for approximately $23.4 million in cash and other economic
consideration, with the class receiving approximately $19 million.
CLRB Hanson Industries, LLC v. Google, Inc., a class action for alleged overcharging for advertising
services which was settled for $20 million, with the class receiving $15 million. Marc Seltzer successfully
argued the appeal from the judgment approving the settlement before the Ninth Circuit. See 465 Fed.
Appx. 617 (9th Cir. 2012)
In Re Universal Service Fund Telephone Billing Practices Litigation, an antitrust and breach of contract
class action involving more than fifty consolidated cases in which Marc Seltzer served as co-lead counsel
for plaintiffs. The case was settled as to one defendant for benefits to the class totaling $25 million, and
tried to a verdict as to the remaining defendant. The jury found in favor of defendant on the antitrust claim
and returned a verdict in favor of plaintiffs on the breach of contract claim which was affirmed by the Tenth
Circuit. The trial court issued numerous published decisions in this matter. See, e.g., In Re Universal
Service Fund Telephone Billing Practices Litigation, 300 F. Supp.2d 1107 (D. Kan. 2003).
Masimo Corp. v. Tyco Healthcare Group L.P., an individual antitrust case for monopolization and restraint
of trade in which Marc Seltzer served as co-trial counsel for the plaintiff. The case was tried to a verdict
resulting in an award in favor of our client. A new trial was granted as to damages. On retrial, the Court
awarded approximately $45 million in damages (after trebling). The Ninth Circuit affirmed the liability
verdict and damages award. See 350 Fed. Appx. 95 (9th Cir. 2009). Our client received a net recovery of
approximately $27 million.
                                              Page 4 of 6 pages
      Case: 1:19-cv-01610 Document #: 50-9 Filed: 04/18/19 Page 6 of 7 PageID #:266
White v. NCAA, an antitrust class action brought in Los Angeles federal court challenging limitations on
financial assistance provided by colleges and universities to student athletes. Marc Seltzer served as co-
lead counsel for the plaintiff class. The case was settled for benefits netting the class approximately $220
million, plus court-approved attorneys’ fees and costs.
Livid Holdings, Ltd. v. Salomon Smith Barney, Inc., a securities fraud case brought on behalf of an
investor in a start up company. Marc Seltzer was retained to represent the plaintiff on appeal following the
dismissal of the action by the trial court, and was successful in overturning the dismissal of the case.See
Livid Holdings Ltd. v. Salomon Smith Barney, Inc., 416 F.3d 940 (9th Cir. 2005). The case was
subsequently settled for a confidential amount.
In Motorcar Parts & Accessories Securities Litigation, fourteen consolidated securities fraud class actions
in which Marc Seltzer was appointed by the Los Angeles federal court to serve as lead counsel for the
class. The case was settled for $7.5 million. See Z-Seven Fund, Inc. v. Motorcar Parts & Accessories, 231
F.3d 1215 (9th Cir. 2000).
In re IDB Communications Group, Inc. Securities Litigation, in which Marc Seltzer served as one of four
co-lead counsel appointed by the Los Angeles federal court to represent the plaintiff class in more than
twenty consolidated securities fraud class action cases. The case was settled for $75 million.
In re Taxable Municipal Bond Securities Litigation, in which four lawyers, including Marc Seltzer, served
on Plaintiffs’ Executive Committee, and together with plaintiffs’ lead counsel, supervised and managed
every aspect of the litigation. This litigation was a consolidated multi-district proceeding brought on behalf
of defrauded purchasers of taxable municipal bonds. The case resulted in numerous reported decisions
on important recurring issues arising under the federal securities laws. See, e.g., In re Taxable Municipal
Bond Litigation, [1993 Transfer Binder] Fed. Sec. L. Rep. (CCH) 97,742 (E.D. La. 1993). After several
years of intense litigation, the case was settled for approximately $110 million.
Cowles v. Gannett Outdoor Co., Inc., of Southern California, coordinated class actions brought in Los
Angeles federal court for an alleged conspiracy to suppress competition for leases for billboards sites in
Southern California in violation of § 1 of the Sherman Act. Marc Seltzer served as co-lead counsel for the
class. The case was settled for $6.5 million.
Slaven v. B. P. America, Inc., a class action brought in Los Angeles federal court on behalf of fishermen
and business owners for economic losses suffered as a result of the spill of more than 200,000 gallons of
crude oil from a tanker off the coast of Huntington Beach, California that befouled coastal waters and
nearby beaches. The case was brought under the Trans-Alaska Pipeline Authorization Act, admiralty law
and the law of California, and resulted in several published decisions in the district court and the Ninth
Circuit. See, e.g., Slaven v. B. P. America, Inc., 973 F.2d 1468 (9th Cir. 1992). Marc Seltzer served as co-
lead counsel for the class. The case was ultimately settled for $4 million, plus court-approved attorneys’
fees and costs.
In re Carnation Company Securities Litigation, consolidated class actions for violation of the federal
securities laws brought in Los Angeles federal court. The plaintiffs alleged that false denials were made
relating to the potential takeover of Carnation Company by Nestle, S.A., before the merger of the two firms
was announced. Marc Seltzer served as co-lead counsel for the class. The case was settled for $13
million.
In re International Technology Securities Litigation, consolidated securities class actions filed in Los
Angeles federal court. The plaintiffs alleged that the Company’s financial statements were materially
misleading for failing to earlier write off or set up appropriate accounting reserves relating to the
Company’s off-site waste disposal operations. Marc Seltzer served as co-lead counsel for plaintiffs. The
case was settled for $12 million in cash and newly-issued securities.
Guenther v. Cooper Life Sciences, Inc., a combined stockholders class and derivative action brought in
San Francisco federal court for alleged false and misleading statements regarding the Company’s
products and prospects. Marc Seltzer served as co-lead counsel for plaintiffs. The case was settled for
$9.85 million in cash plus non-cash economic benefits valued at $8.3 million.
Heckmann v. Ahmanson, consolidated class and derivative actions arising out of the alleged
“greenmailing” of the Walt Disney Co. by Saul Steinberg. Marc Seltzer was one of the lead counsel for the
class of stockholders. The case was settled after three weeks of trial for approximately $60 million. See
Heckmann v. Ahmanson, [1989 Transfer Binder] Fed. Sec. L. Rep. ¶ 94, 447 (Cal. Sup. Ct. April 12, 1989)
(order denying summary judgment).
Financial Federation, Inc. v. Ashkenazy, in which Marc Seltzer and his co-trial counsel successfully
defended at trial an anti-takeover case brought by a financial institution in Los Angeles federal court under

                                              Page 5 of 6 pages
       Case: 1:19-cv-01610 Document #: 50-9 Filed: 04/18/19 Page 7 of 7 PageID #:267
the federal securities laws and the RICO statute against persons who allegedly sought to take control of
the institution. See Financial Federation, Inc. v. Ashkenazy, [1984 Transfer Binder] Fed. Sec. L. Rep.
(CCH) 91,489 (C.D. Cal. 1983).
Green v. Occidental Petroleum Corp., in which Marc Seltzer, together with co-counsel, represented
plaintiffs in consolidated securities fraud class action cases that established important precedent in the
Ninth Circuit regarding the certification of plaintiff classes and the computation of damages in securities
fraud cases. See Green v. Occidental Petroleum Corp., 541 F.2d 1335 (9th Cir. 1976). The case was
settled for $12 million.
Wool v. Tandem Computers, Inc., a securities fraud class action in which Marc Seltzer played a leading
role. One of the notable achievements in this case was a victory for the plaintiffs in the Ninth Circuit which
established important precedent concerning the measure of damages recoverable in federal securities
fraud class action cases, the standard for “controlling person” liability under the federal securities laws and
the requirements for pleading fraud with the particularity specified under Rule 9(b), Fed.R. Civ. P. See
Wool v. Tandem Computers, Inc., 818 F.2d 1433 (9th Cir. 1987). Following the issuance of the Ninth
Circuit’s decision, the case was settled for $16.5 million.
Plaine v. McCabe, a securities class action, in which Marc Seltzer argued before the Ninth Circuit,
obtaining a substantial victory for plaintiffs, and establishing significant precedent in the Ninth Circuit
regarding the standards for liability and remedies for violations of tender offer disclosure rules under the
federal securities laws. See Plaine v. McCabe, 797 F.2d 713 (9th Cir. 1986).
Biben v. Card, consolidated securities fraud class actions where Marc Seltzer served as co-lead counsel
for plaintiffs. The plaintiffs achieved substantial pretrial victories, including establishing the validity of their
claims under the federal securities laws against the defendants in that case. See Biben v. Card,
[1984-1985 Transfer Binder] Fed. Sec. L. Rep. (CCH) 92,010 (W.D. Mo. 1985), on denial of motion for
reconsideration, [1984-1985 Transfer Binder] Fed. Sec. L. Rep. (CCH) 92,083 (W.D. Mo. 1985). The case
settled for approximately $12 million.
Sanwa Bank California v. Facciani, where Marc Seltzer was co-lead counsel for a plaintiff class in which
settlements totaling approximately $26 million in cash were obtained on behalf of defrauded investors who
were victimized by an alleged Ponzi scheme.
In re California Indirect-Purchaser Infant Formula Antitrust Class Action Litigation, comprised of several
consolidated consumer class actions brought for alleged price-fixing of infant formula products. Marc
Seltzer was appointed by the Court to serve as one of two co-lead counsel for plaintiffs and the class. The
case was settled for approximately $20 million.
Small v. Sunset Park, where Marc Seltzer was lead counsel for a class of investors involving an alleged
Ponzi scheme in which settlements totaling more than $16.8 million were achieved ($11.8 million net to
the class), including $12 million paid in settlement by a then “Big Five” accounting firm.
In re Applied Magnetics Corporation Securities Litigation, consolidated securities fraud class actions, filed
in Los Angeles federal court, where Marc Seltzer was appointed co-lead counsel for the class. Plaintiffs
successfully defended against defendants’ motion to dismiss plaintiffs’ consolidated complaint. See In re
Applied Magnetics Corp. Sec. Litig., [1994-1995 Transfer Binder] Fed. Sec. L. Rep. (CCH) ¶ 98,345 (C.D.
Cal. 1994). The case was subsequently settled.
Schneider v. Traweek, federal and state court securities fraud class actions in which Marc Seltzer served
as lead counsel for the plaintiffs. Significant victories were obtained on plaintiffs’ behalf in defeating
motions to dismiss and in obtaining class certification. See Schneider v. Traweek [1990 Transfer Binder]
Fed. Sec. L. Rep. (CCH) 95,419 and 95,505 (C.D. Cal. 1990). The case was settled for approximately $14
million, $10.8 million net to the class.
Johnson v. Boston, where Marc Seltzer was co-lead counsel for a nationwide class of investors in
promissory notes victimized by an alleged Ponzi scheme. Approximately $20 million in settlements
were obtained for the defrauded investors.
Lilienthal v. Levi Strauss & Co., an individual minority shareholder’s action for alleged breach of fiduciary
duty by the majority owners, which resulted in a judgment after trial for the plaintiff providing for a recovery
in excess of $3 million. Plaintiff subsequently collected more than $2 million net of attorneys’ fees. Marc
Seltzer was co-trial counsel for the plaintiff with Jack Corinblit.




                                                 Page 6 of 6 pages
